443 F.2d 1358
J. A. WIGGINS and Dovie B. Wiggins, Plaintiffs-Appellants,v.ENGELHARD MINERALS & CHEMICAL CORPORATION, Defendant-Appellee.
No. 30143.
United States Court of Appeals, Fifth Circuit.
June 9, 1971.

R. Lamar Brannon, G. Dean Booth, Jr., Atlanta, Ga., Dorothy W. Russell, Decatur, Ga., Troutman, Sams, Schroder & Lockerman, Atlanta, Ga., for appellants.
Irwin L. Evans, Sandersville, Ga., Frank C. Jones, Timothy K. Adams, Macon, Ga., Jones, Cork, Miller & Benton, Macon, Ga., of counsel, for appellee.
Before THORNBERRY, GODBOLD and MORGAN, Circuit Judges.
PER CURIAM:


1
The judgment of the trial court is affirmed on the basis of the findings of fact and the well-reasoned conclusions of law of the trial court.  See 328 F.Supp. 33 (M.D.Georgia).


2
Affirmed.